DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 2, 5, 12, and 20 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1, 3-4, 11, 13-15, 19, and 21-23 are currently amended. Claims 6-9 and 16-18 are as previously presented. Claim 10 is original. Claim 24 is new. Claims 1, 3-4, 6-11, 13-19, and 21-24 are currently pending in the application and have been considered below.

Response to Amendment
Objection to Claims
Claims 4, 14, and 22 have been sufficiently amended to correct the minor informalities objected to in the previous office action, and thus the corresponding objections are withdrawn.
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. the attestation including non-private medical information; specific examples of the non-private medical information as in claims 3, 13, and 21; and limitations relating to speech analysis as in claims 15, 23, and 24), and thus the corresponding 35 USC 103 rejections for claims 1, 3-11, 13-19, and 21-23 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.


Response to Arguments
Rejection Under 35 USC 103
	On page 10 of the Remarks filed 10/22/2021 Applicant argues that none of Russell, Saroiu, Alesiani, and Nichol adequately teach the newly added limitation wherein “the attestation sent includes medical information that is not private.” Specifically, Applicant argues that Russell never mentions “privacy,” and that the remaining three references are not directed to privacy of the content of sent messages. Applicant’s arguments are fully considered, but are not persuasive. Though Russell never explicitly recites “privacy,” this reference does describe sending medical information (e.g. physiological parameters) that is not included in the list of information types deemed protected health information under HIPAA (e.g. as enumerated on Pg 3 of Reference U of the accompanying PTO-892). Thus, the information exchanged is considered to be “medical information that is not private” because no specific definition of ‘privacy’ or information that is considered ‘private’ is given in the instant application. Accordingly, the presently cited combination of prior art references do teach this newly added limitation, as explained in more detail below. 
	On pages 11-12 of the Remarks Applicant argues that the subject matter of claims 3, 13, and 21 directed to specific examples of non-private medical information in the attestation is not taught by the cited prior art. Applicant’s arguments are fully considered, but are not persuasive. The combination of references does teach such a limitation, in the following manner: Russell [0062]-[0063] notes that physiological parameters can be determined to have not crossed any thresholds, i.e. they are considered to be “normal” and not of any immediate concern; as noted in [0023], [0025], & [0092] of Russell, the remote computer device may receive the indication of physiological data (i.e. the attestation) upon request such that a normal result indication is contemplated if the physiological parameters have not crossed any thresholds at the time of the request. When considered in the context of the combination, this indicates that a requester could request to know the status of the physiological parameters and be returned with an indication that the physiological parameter is within the “normal” range without actually being provided the physiological readings. Accordingly, the presently cited combination of prior art references do teach this newly added limitation, as explained in more detail below. 
	On pages 12-13 of the Remarks Applicant argues that the subject matter of claims 15, 23, and 24 

Claim Objections
Claims 1, 3-4, 6-11, 13-19, and 21-24 are objected to because of the following informalities: 
Claims 1, 3, 11, 13, 19, and 21 each recite “the attestation sent includes medical information that is not private” which should be corrected to “the attestation sent including medical information that is not private” for increased grammatical clarity. Claims 4, 6-10, 14-18, and 22-24 are also objected to on this basis because they inherit the objectionable language due to their dependence on claims 1, 11, or 19. 
Claim 24 recites “wherein the set of one or more medical conditions that have been satisfied, includes speech analysis of the user” which should be amended to remove the comma between “satisfied” and “includes” for increased grammatical clarity as in similar limitations recited in claims 15 and 23.
Claim 24 recites “speech spoken by the user that are converted into digital signals,” which should be amended to “speech spoken by the user that is converted into digital signals” for increased grammatical clarity as in similar limitations recited in claims 15 and 23.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims 15, 23, and 24 each recite “the attestation sent includes speech spoken by the user that is converted into digital signals.” However, Applicant’s original specification does not provide sufficient written support for a sent attestation including speech spoken by a user converted into digital signals. Though para. [0037] discloses that circuitry of a first device “can recognize speech, namely utterances of spoken words by the user, and converting the utterances into digital signals” as well as detect and process speech to be sent to a second device, it makes no mention of the attestation including digital signals representing speech. Rather, the speech appears to be an example of sensor data collected from a user to determine if a medical and/or physiological condition is satisfied (as in paras. [0023] & [0044]) rather than an attestation-related output. Though para. [0037] supports the sending of speech to a second device, it does not appear to support the sending of speech to a second device as part of the attestation. Accordingly, this limitation constitutes new matter and is rejected under 35 U.S.C. 112(a). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-11, 14-19, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 19 each recite “the attestation sent includes medical information that is not private.” However, neither the claims nor the specification provide a specific definition of medical information that is “not private,” and thus the metes and bounds of each claim is indefinite. The specification merely indicates in paras. [0016]-[0017] that information provided “may include any results 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-11, 13-14, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 20140340219 A1) in view of Saroiu et al. (US 20110320823 A1), Alesiani et al. (US 20180083780 A1), and “Interactive and zero-knowledge proofs for better patient interactions with blockchain technology” by Peter Nichol, hereinafter “Nichol.”
Claims 1, 11, and 19
Russel teaches a method for providing attestation of a medical condition, the method comprising:
operating a first processor-based device  (Russell Fig. 2, [0027], noting a processor-based apparatus operating various modules);
determining on the first processor-based device (Russell Fig. 2, [0027], noting a processor-based apparatus that includes an alert event module; see further [0032], [0034], [0036], [0053], noting the alert event module determines if an alert event has been triggered by monitoring one or more sensed physiological parameters of a user against predetermined thresholds; an alert event being triggered by a parameter crossing a threshold is considered equivalent to a set of one or more medical and/or physiological conditions being satisfied); and
in response to the set of one or more medical conditions, physiological conditions, or both having been satisfied, sending an attestation, satisfied,  (Russell [0038], [0054]-[0055], noting a data transmission module of the processor-based apparatus transmits an alert to a separate device such as a remote computer device, i.e. a second processor-based device; the alert serves as an attestation that the set of one or more threshold conditions has been satisfied. The alert event as described in [0038], [0046] & [0054]-[0055] appears to merely be an indication that a particular event has occurred and does not necessarily include any additional information, although these paragraphs note that additional information related to the alert such as processed or unprocessed physiological and/or contextual data can be sent with the alert; these types of information are considered to be medical information that is “not private” in accordance with the definition explained in the 35 USC 112(b) rejections above, because it does not appear to include PHI such as patient identifiers, address, date, contact information, etc.). 
In summary, Russell shows a method by which non-PHI containing alerts may be sent to a monitoring device (e.g. that of a healthcare professional as in [0025]) when certain medical and/or physiological conditions (e.g. a user’s heart rate crossing a threshold as in [0053]) are satisfied. However, Russell fails to explicitly disclose the features of the invention related to zero-knowledge verifiable computing and zero knowledge protocols; that is, this reference does not explicitly disclose the operation of the first processor-based device occurring using zero-knowledge verifiable computing with a first proof that a program on the first processor-based device is executing without tampering by using at least one of trusted computing, secure boot attestation, verified operation of a medical application, or a combination thereof; determination functions of the first processor-based device occurring using zero-knowledge verifiable computing; the sending of the attestation occurring by using a zero-knowledge protocol; and wherein the zero-knowledge protocol includes a second proof that the attestation is true, without conveying any information apart from the attestation is true and thereby maintains privacy of the user of the first processor-based device. 
However, Saroiu teaches that a processor-based device (such as a smartphone or other mobile device) running software applications and receiving sensor inputs can be operated using trusted 
In summary, Russell in view of Saroiu teaches a method by which non-PHI containing alerts may be sent to a monitoring device when certain medical and/or physiological conditions are satisfied as determined by a first processor-based device operated using trusted computing and/or secure boot techniques to prove that no tampering has occurred. Though Saroiu discloses use of some zero-knowledge protocols to protect privacy of sensor data (see at least Saroiu [0024], [0033], [0061]), the combination still fails to explicitly disclose the features of the invention related to zero-knowledge verifiable computing and zero knowledge protocols in the context of protecting the sensor readings themselves; that is, the combination does not explicitly disclose the operation and determination functions of the first processor-based device occurring using zero-knowledge verifiable computing; the sending of the attestation occurring by using a zero-knowledge protocol; and wherein the zero-knowledge protocol includes a second proof that the attestation is true, without conveying any information apart from the attestation is true and thereby maintains privacy of the user of the first processor-based device. 
However, Alesiani teaches a system applicable in many technical fields that utilizes zero-knowledge verifiable computing to provide an attestation of the output of a function (Alesiani abstract). As described in [0024]-[0025], an input (analogous to a user’s health data) is evaluated at a computing device (analogous to the first processor-based device) in relation to a function to produce an output (analogous to checking whether the input meets a certain condition). A proof is computed for the outcome 
Alesiani further discloses that its invention is “applicable to any kind of method or system for verifying information in general” per [0026], and notes its “applicability in different fields” in at least [0021] & [0023]. However, Alesiani itself does not appear to provide a specific teaching, suggestion, or motivation to apply its zero-knowledge verifiable computing and proof generation techniques specifically to the healthcare monitoring and alerting system of the combination. However, Nichol describes the benefits of applying zero-knowledge verifiable computing techniques to healthcare scenarios, including providing proof of various medical information to non-patient entities without revealing personal patient information (Nichol Pg 1, Pgs 3-4). Such a technique could be applied in computing devices such as smartphones to validate patient information during a healthcare event, as described from the bottom of Pg 4 to the top of Pg 5. When considering all of the above teachings together, it would have thus been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the open-ended zero-knowledge verifiable computing and proof generation techniques of Alesiani to the healthcare monitoring and alerting system of Russell because Nichol shows that zero-knowledge verifiable computing techniques are useful in healthcare applications in order to provide validation/proof of a patient’s information while protecting the privacy of the patient’s actual sensitive personal data (as on Pgs 1 & 5). In such a combination, the resulting attestation proof sent to the second device would not include patient-specific parameters or identifying information, and merely alert a user that a condition has been satisfied. 
Regarding claim 11, Russell in view of Saroiu, Alesiani, and Nichol teaches a system for providing a network based service, the system comprising: a memory; a processor communicatively coupled to the memory, where the processor is configured to perform the method as explained for claim 1 
Regarding claim 19,4 of 6Appl. No. 15/407,345Docket No. YOR920160852US1Reply to Notice to File Missing Parts of January 26, 2017Regarding claim 19 Russell in view of Saroiu, Alesiani, and Nichol teaches a non-transitory computer program product for providing attestation of a medical condition comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform the method as explained for claim 1 above (Russell [0028], [0043]-[0044], claim 20, noting the functions of apparatus 205 may be implemented with instructions embodied in a non-transitory computer-readable memory formatted to be executed by one or more processors).
Claims 3, 13, and 21
Russell in view of Saroiu, Alesiani, and Nichol teaches the method, system, and non-transitory computer program product of claims 1, 11, and 19, respectively, and the combination further teaches: receiving a request for the attestation of the set of one or more medical conditions, physiological conditions, or both from another user using a zero-knowledge protocol to maintain privacy of the user of the first processor-based device (Russell [0023], [0025], [0092], noting the remote computer device may receive the indication of physiological data (i.e. the attestation) when the healthcare provider (i.e. another user) requests the information; see further Alesiani [0006], noting the zero-knowledgeness of the verifiable computation techniques ensure that a verifier entity learns no identifiable information about the input; this is analogous to the personal information (i.e. input) protected by the zero-knowledge protocols in Nichol that ensure patient privacy as described on Pgs 1 & 3. Thus, in the context of the combination, such zero-knowledge techniques would also apply to requests for data included as part of the patient monitoring method of Russell in order to protect a patient’s personal information), and
wherein the attestation sent includes medical information that is not private is one of “Normal”, “Check-up needed within 30 days”, “Dispatch E.M.T. immediately”, “Dispense”, or “Do not dispense” (Russell [0062]-[0063], noting physiological parameters can be determined to have not crossed any thresholds, i.e. they are considered to be “normal” and not of any immediate concern; as noted in [0023], [0025], & [0092], the remote computer device may receive the indication of physiological data (i.e. the attestation) upon request such that a normal result indication is contemplated if the physiological 
Claims 4, 14, and 22
Russell in view of Saroiu, Alesiani, and Nichol teaches the method, system, and non-transitory computer program product of claims 1, 11, and 19, respectively, and the combination further teaches: determining if a settable time period is expired; and in response to the settable time period being expired along with the set of one or more medical conditions, physiological conditions, or both having been satisfied, sending the attestation, using the zero-knowledge protocol, the zero-knowledge protocol including the second proof, to the second processor-based device (Russell [0036], claim 12, noting an alert may be triggered if a measured parameter has exceeded a threshold for a predetermined (i.e. settable) period of time. In order to trigger such an alert, the system would need to determine whether the predetermined period of time had expired with the parameter being above a threshold, and the alert (i.e. attestation) would be sent in response to both the threshold being exceeded (i.e. the set of one or more conditions having been satisfied) along with the predetermined period of time having expired. Alesiani [0006] further notes that the zero-knowledgeness of the verifiable computation techniques ensure that a verifier entity learns no identifiable information about the input; this is analogous to the personal information (i.e. input) protected by the zero-knowledge protocols in Nichol that ensure patient privacy as described on Pgs 1 & 3. Thus, in the context of the combination, such zero-knowledge techniques would also apply to sending alerts/attestations of the patient monitoring method of Russell in order to protect a patient’s personal information). 
Claim 6
Russell in view of Saroiu, Alesiani, and Nichol teaches the method of claim 1, and the combination further teaches wherein the set of one or more medical conditions, physiological conditions, or both are physiological conditions of the user categorized as within standard bounds or outside standard bounds as an emergency (Russell [0034], [0059], [0068]-[0069], noting the monitored conditions include physiological conditions such as heart rate, respiratory rate, perspiration, blood pressure, body 
Claim 7
Russell in view of Saroiu, Alesiani, and Nichol teaches the method of claim 6, and the combination further teaches wherein the set of one or more medical conditions, physiological conditions, or both are physiological conditions of the user that are measured by one or more sensors communicatively coupled to the first processor-based device (Russell [0034], [0068], noting the monitored conditions include physiological conditions such as heart rate, respiratory rate, perspiration, blood pressure, body temperature, etc. that are measured via sensing module 210, i.e. one or more sensors communicatively coupled to the processor-based apparatus per Fig. 1 & [0018]). 
Claim 9
Russell in view of Saroiu, Alesiani, and Nichol teaches the method of claim 7, and the combination further teaches wherein the first processor-based device is a smartphone (Russell [0020], noting local computer devices may include smart phones; see also Saroiu [0013] noting application of the architecture to smart phones). 
Claim 10
Russell in view of Saroiu, Alesiani, and Nichol teaches the method of claim 1, and the combination further teaches wherein the zero-knowledge verifiable computing is one of succinct computational integrity and privacy (SCIP) technique; succinct non-interactive argument of knowledge (zk-snark) technique; and probabilistically checkable proof (PCP) technique (Alesiani [0029], noting a probabilistically checkable proof (PCP) technique may be utilized). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Saroiu, Alesiani, and Nichol as applied to claim 7 above, in further view of Albert et al. (US 20150297134 A1).
Claim 8 
Russell in view of Saroiu, Alesiani, and Nichol teaches the method of claim 7, showing a system with processor-based devices that may include computers, smart phones, etc. as well as “any other a smart watch. However, Albert shows that a smartwatch is able to sense physiological parameters of a user, send and receive signals to other devices, store and retrieve data, and process data by executing software instructions (Albert Fig. 5, [0008]-[0010], [0054], noting an attachable monitoring device (i.e. embodied as a smart watch as in Figs. 1-3) includes sensors, processor, computer-readable memory, transmitter, and receiver and is capable of processing collected heart rate data). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that a processor-based device of the combination may be a smartwatch as in Albert because the combination contemplates any processor-based device capable of performing various basic functions, and Albert shows that a smartwatch is one example of a processor-based device capable of performing the required functions. Further, Albert notes that smartwatches are becoming a more prevalent technology and utilization of such prevalent user technologies for health monitoring are advantageous because they allow for more accessible means of monitoring users’ health, as suggested in Albert [0008]. 

Claims 15-16, 18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Saroiu, Alesiani, and Nichol as applied to claims 1, 11, or 19 above, in further view of Shaoulian (US 20140114142 A1).
Claim 15
Russell in view of Saroiu, Alesiani, and Nichol teaches system of claim 11, and the combination further teaches wherein the set of one or more medical conditions, physiological conditions, or both are physiological conditions of the user categorized as within standard bounds or outside standard bounds as an emergency (Russell [0034], [0059], [0068]-[0069], noting the monitored conditions include physiological conditions such as heart rate, respiratory rate, perspiration, blood pressure, body temperature, etc. and that each parameter may include upper and lower bounds that define an envelope of normal levels), and 
.
In summary, the combination teaches a method by which physiological parameters are evaluated to determine whether a medical condition has been satisfied so that an alert attesting to this condition can be sent in addition to contextual information about the conditions that triggered the alert. The combination also teaches that multiple parameters can be evaluated together or one after the other to determine if an alert condition is met (Russell Fig. 8). However, the combination fails to explicitly disclose that a monitored parameter includes speech spoken by the user, and thus does not teach wherein the set of one or more medical conditions that have been satisfied includes speech analysis of the user, and the attestation sent includes speech spoken by the user that is converted into digital signals.
However, Shaoulian teaches that in a patient monitoring and alerting context it is beneficial to analyze both patient physiological parameters as well as spoken speech to determine whether a condition has been satisfied in order to prevent false alarms (Shaoulian [0021]-[0022]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination (that can analyze two different parameters to determine if a condition has actually been satisfied that requires the alerting of a user with relevant contextual information) such that digitally converted patient speech is analyzed as one of the parameters for satisfying a condition as in Shaoulian (resulting in a combination where both physiological parameters and patient speech are analyzed to determine if the alerting condition is satisfied, and the contextual information sent to the user with the alert as in Russell [0016] could include the analyzed patient speech) in order to reduce the triggering of false alarm conditions by incorporating contextual information directly from a patient’s speech that can verify the condition (as suggested by Shaoulian [0021]-[0022] & Russell [0016]).
Claim 16
Russell in view of Saroiu, Alesiani, Nichol, and Shaoulian teaches the system of claim 15, and the combination further teaches wherein the set of one or more medical conditions, physiological conditions, or both are physiological conditions of the user that are measured by one or more sensors communicatively coupled to the first processor-based device (Russell [0034], [0068], noting the monitored conditions include physiological conditions such as heart rate, respiratory rate, perspiration, blood 
Claim 18
Russell in view of Saroiu, Alesiani, Nichol, and Shaoulian teaches the system of claim 16, and the combination further teaches wherein the first processor-based device is a smartphone (Russell [0020], noting local computer devices may include smart phones; see also Saroiu [0013] noting application of the architecture to smart phones). 
Claim 23
Russell in view of Saroiu, Alesiani, and Nichol teaches the non-transitory computer program product of claim 19, and the combination further teaches wherein the set of one or more medical conditions, physiological conditions, or both are medical conditions of the user categorized as within standard bounds or outside standard bounds as an emergency (Russell [0034], [0059], [0068]-[0069], noting the monitored conditions include medical conditions such as heart rate, respiratory rate, perspiration, blood pressure, body temperature, etc. and that each parameter may include upper and lower bounds that define an envelope of normal levels), and
.2 of 6Appl. No. 15/407,345Docket No. YOR920160852US1Reply to Notice to File Missing Parts of January 26, 2017 
In summary, the combination teaches a method by which physiological parameters are evaluated to determine whether a medical condition has been satisfied so that an alert attesting to this condition can be sent in addition to contextual information about the conditions that triggered the alert. The combination also teaches that multiple parameters can be evaluated together or one after the other to determine if an alert condition is met (Russell Fig. 8). However, the combination fails to explicitly disclose that a monitored parameter includes speech spoken by the user, and thus does not teach wherein the set of one or more medical conditions that have been satisfied includes speech analysis of the user, and the attestation sent includes speech spoken by the user that is converted into digital signals.
However, Shaoulian teaches that in a patient monitoring and alerting context it is beneficial to analyze both patient physiological parameters as well as spoken speech to determine whether a condition 
Claim 24
Russell in view of Saroiu, Alesiani, and Nichol teaches the method of claim 1, showing a method by which physiological parameters are evaluated to determine whether a medical condition has been satisfied so that an alert attesting to this condition can be sent in addition to contextual information about the conditions that triggered the alert. The combination also teaches that multiple parameters can be evaluated together or one after the other to determine if an alert condition is met (Russell Fig. 8). However, the combination fails to explicitly disclose that a monitored parameter includes speech spoken by the user, and thus does not teach wherein the set of one or more medical conditions that have been satisfied, includes speech analysis of the user, and the attestation sent includes speech spoken by the user that is converted into digital signals.
However, Shaoulian teaches that in a patient monitoring and alerting context it is beneficial to analyze both patient physiological parameters as well as spoken speech to determine whether a condition has been satisfied in order to prevent false alarms (Shaoulian [0021]-[0022]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination (that can analyze two different parameters to determine if a condition has actually been satisfied that requires the alerting of a user with relevant contextual information) such that digitally converted patient speech is analyzed as one of the parameters for satisfying a condition as in Shaoulian (resulting in a combination where both physiological parameters and patient speech are analyzed to .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Saroiu, Alesiani, Nichol, and Shaoulian as applied to claim 16 above, in further view of Albert.
Claim 17
Russell in view of Saroiu, Alesiani, Nichol, and Shaoulian teaches the system of claim 16, showing a system with processor-based devices that may include computers, smart phones, etc. as well as “any other suitable device operable to send and receive signals, store and retrieve data, and/or execute modules” (per Russell [0020]). However, the combination fails to explicitly disclose wherein the first processor-based device is specifically a smart watch. However, Albert shows that a smartwatch is able to sense physiological parameters of a user, send and receive signals to other devices, store and retrieve data, and process data by executing software instructions (Albert Fig. 5, [0008]-[0010], [0054], noting an attachable monitoring device (i.e. embodied as a smart watch as in Figs. 1-3) includes sensors, processor, computer-readable memory, transmitter, and receiver and is capable of processing collected heart rate data). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that a processor-based device of the combination may be a smartwatch as in Albert because the combination contemplates any processor-based device capable of performing various basic functions, and Albert shows that a smartwatch is one example of a processor-based device capable of performing the required functions. Further, Albert notes that smartwatches are becoming a more prevalent technology and utilization of such prevalent user technologies for health monitoring are advantageous because they allow for more accessible means of monitoring users’ health, as suggested in Albert [0008]. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626